DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit: www.uspto.gov/patent/patents-forms. 
The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
3. 	Claims 1, 10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 20, respectively of U.S. Patent No. 10,659,923. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 1, 11 and 20, of U.S. Patent No. 10,659,923 are narrower and cover all features and limitations of claims 1, 10 and 17, respectively of the current application as shown in the claim comparisons below.

Current Application
Patent No. 10,659,923
Claim 1:
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at 
 	receiving sensor data collected at an electronic device; 
 	

    determining whether the sensor data indicates that the electronic device is substantially rigidly positioned relative to an entity associated with the electronic device; 
 	





     selecting a first localization technique for the electronic device that includes use of at least one inertial sensor when the electronic device is rigidly positioned with respect to the entity; and 
 	selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the entity.

Claim 1: 
An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least perform:

    determining an indicator information indicative of one or more indicators of a current usage of an electronic device including a gravity vector measurement;
     determining a condition information indicative of if the electronic device is rigidly positioned with respect to a body of a user, wherein the condition information is determined based, at least in part, on the determined indicator information; 
     checking or causing checking whether the condition information represents the electronic device is rigidly positioned with respect to the body of the user; 


      performing a second localization that includes absolute geolocation for the electronic device when the condition information indicates the electronic device is not rigidly positioned with respect to the body of the user.
Claim 10:

 	receiving data collected at an electronic device;  
 	

      determining whether the collected data indicates that the electronic device is substantially rigidly positioned relative to user of the electronic device; 
 	



      selecting a first localization technique for the electronic device that 
 	
       selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the user. 

Claim 11:
     A method, comprising:

      determining an indicator information indicative of one or more indicators of a current usage of an electronic device including a gravity vector measurement;
     determining a condition information indicative of if the electronic device is rigidly positioned in a fixed orientation, for a predetermined period of time, with respect to a body of a user, wherein the condition information is determined based, at least in part, on the determined indicator information; 
    performing a first localization for the electronic device when the condition information 
     performing a second localization for the electronic device based on a satellite navigation system when the condition information indicates the electronic device is not rigidly positioned in the fixed orientation, for the predetermined period of time, with respect to the body of the user.
Claim 17:
    A non-transitory computer-readable medium storing computer program code, the computer program code when 
 	receiving sensor data collected at an electronic device;  
 	

      determining whether the sensor data indicates that the electronic device is substantially rigidly positioned relative to a user of the electronic device; 
 	

       selecting a first localization technique for the electronic device that includes use of at least one 
 	





      selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the user.

Claim 20:
     A non-transitory computer-readable medium storing computer program code, the computer program code when 
    
    determining an indicator information including a gravity vector measurement indicative of one or more indicators of a current usage of an electronic device;
     determining a condition information indicative of if the electronic device is rigidly positioned with respect to a body of a user, wherein the condition information is determined, at least in part, based on the determined indicator information; and 
      selecting a first localization process or a second localization process 
     wherein the first localization process is based on at least one inertial sensor of the electronic device when the electronic device is rigidly positioned with respect to the body of the user and the second localization process is based on a satellite navigation system when the electronic device is not rigidly positioned with respect to the body of the user.


.

Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forutanpour et al. (Publication No. US 2013/0130725).
	Regarding claim 1. Forutanpour teaches an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one Forutanpour, the Abstract), cause the apparatus to at least perform: 
 	receiving sensor data collected at an electronic device (Forutanpour, pp [24]-[25], [27]-[30]: an accelerometer sensor is used); 
 	determining whether the sensor data indicates that the electronic device is substantially rigidly positioned relative to an entity associated with the electronic device (Forutanpour, pp [27]-[30]); 
 	selecting a first localization technique for the electronic device that includes use of at least one inertial sensor when the electronic device is rigidly positioned with respect to the entity (Forutanpour, Figure 1, pp [27]-[30], [60]-[62]; Figure 8, pp [64]-[67]); and 
 	selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the entity (Forutanpour, Figure 1, pp [39], [60]-[62]; Figure 8, pp [64]-[67]). 
 	Regarding claim 10. Forutanpour teaches a method (Forutanpour, the Abstract), comprising: 
Forutanpour, pp [24]-[25], [27]-[30]: an accelerometer sensor is used); 
 	determining whether the collected data indicates that the electronic device is substantially rigidly positioned relative to user of the electronic device (Forutanpour, pp [27]-[30]); 
 	selecting a first localization technique for the electronic device that includes use of at least one inertial sensor when the electronic device is rigidly positioned with respect to the user (Forutanpour, Figure 1, pp [27]-[30], [60]-[62]; Figure 8, pp [64]-[67]); and 
 	selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the user (Forutanpour, Figure 1, pp [39], [60]-[62]; Figure 8, pp [64]-[67]). 
 	Regarding claim 17. Forutanpour teaches a non-transitory computer-readable medium storing computer program code (Forutanpour, the Abstract), the computer program code when executed by a processor causing an apparatus to perform: 
Forutanpour, pp [24]-[25], [27]-[30]: an accelerometer sensor is used);  
 	determining whether the sensor data indicates that the electronic device is substantially rigidly positioned relative to a user of the electronic device (Forutanpour, pp [27]-[30]);  
 	selecting a first localization technique for the electronic device that includes use of at least one inertial sensor when the electronic device is rigidly positioned with respect to the user (Forutanpour, Figure 1, pp [27]-[30], [60]-[62]; Figure 8, pp [64]-[67]); and  
 	selecting a second localization technique for the electronic device that excludes use of inertial sensors when the electronic device is not rigidly positioned with respect to the user (Forutanpour, Figure 1, pp [39], [60]-[62]; Figure 8, pp [64]-[67]).  
 	Regarding claim 2. Forutanpour teaches the apparatus of claim 1, wherein the second localization technique for the electronic device includes data associated with a global navigation satellite system (Forutanpour, pp [39], [64]). 
 teaches the apparatus of claim 1, wherein the at least one inertial sensor include an accelerometer, a gyroscope, or both (Forutanpour, pp [7], [24]-[25]). 
 	Regarding claim 4. Forutanpour teaches the apparatus of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least further perform: determining a direction of motion of the electronic device based, at least in part, on the sensor data (Forutanpour, pp [23]-[24]). 
 	Regarding claim 5. Forutanpour teaches the apparatus of claim 1, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least further perform: determining an orientation of the electronic device based, at least in part, on the sensor data (Forutanpour, pp [29]-[30], Figure 2A-2C, pp [45]). 
 	Regarding claim 6. Forutanpour teaches the apparatus of claim 5, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least further perform: defining one or more vectors and one or more axes based, at least in part, on the Forutanpour, Figure 2A-2C, pp [41]-[45]); and determining directional movement of the electronic device based, at least in part, on the one or more vectors and the one or more axes (Forutanpour, pp [29]-[30], Figure 2A-2C, pp [41]-[45]). 
 	Regarding claim 7. Forutanpour teaches the apparatus of claim 1, wherein the first localization technique is associated with a higher accuracy than the second localization technique (Forutanpour, pp [25]-[26], [39]). 
 	Regarding claim 8. Forutanpour teaches the apparatus of claim 1, wherein the entity associated with the user is a body of a user (Forutanpour, Figure 6, pp [56]-[58]). 
 	Regarding claim 9. Forutanpour teaches the apparatus of claim 1, wherein the sensor data includes steadiness information for the electronic device (Forutanpour, Figures 2A-2C, pp [41]-[45]). 
 	Regarding claim 11. Forutanpour teaches the method of claim 10, wherein the second localization technique for the electronic device includes data associated with a global navigation satellite system (Forutanpour, pp [39], [64]). 
 teaches the method of claim 10, wherein the at least one inertial sensor include an accelerometer, a gyroscope, or both (Forutanpour, pp [7], [24]-[25]). 
 	Regarding claim 13. Forutanpour teaches the method of claim 10, further comprising: determining a direction of motion of the electronic device based, at least in part, on the collected data (Forutanpour, pp [23]-[24]). 
 	Regarding claim 14. Forutanpour teaches the method of claim 10, further comprising: determining an orientation of the electronic device based, at least in part, on the collected data (Forutanpour, Figure 2A-2C, pp [41]-[45]); defining one or more vectors and one or more axes based, at least in part, on the determined orientation (Forutanpour, Figure 2A-2C, pp [41]-[45]); and determining directional movement of the electronic device based, at least in part, on the one or more vectors and the one or more axes (Forutanpour, pp [29]-[30], Figure 2A-2C, pp [41]-[45]). 
 	Regarding claim 15. Forutanpour teaches the method of claim 10, wherein the first localization technique is associated with a higher accuracy for indoor positioning than the second localization technique (Forutanpour, pp [25]-[26], [39]). 
 teaches the method of claim 10, wherein the collected data includes steadiness information for the electronic device (Forutanpour, Figures 2A-2C, pp [41]-[45]).  
 	Regarding claim 18. Forutanpour teaches the non-transitory computer-readable medium of claim 17, wherein the second localization technique for the electronic device includes data associated with a global navigation satellite system (Forutanpour, pp [39], [64]). 
 	Regarding claim 19. Forutanpour teaches the non-transitory computer-readable medium of claim 17, wherein the at least one inertial sensor include an accelerometer, a gyroscope, or both (Forutanpour, pp [7], [24]-[25]). 
 	Regarding claim 20. Forutanpour teaches the non-transitory computer-readable medium of claim 17, wherein the first localization technique is associated with a higher accuracy for indoor positioning than the second localization technique (Forutanpour, pp [25]-[26], [39]). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644